              Case 2:18-cv-00306-RK Document 29 Filed 09/09/19 Page 1 of 1



                           NOTICE OF PRETRIAL PHONE CONFERENCE


GREGORY PEARCE                                                C.A. No.        18-306

                                                              Filed:          09-09-2019
  V.



MIZUHO BANK, LTD. et al



              Please be advised that a pretrial phone conference in the above matter has been set by
Judge Kelly for Tuesday, September 17, 2019 at 9 : 0 0 a.m.

               The purpose of the conference is set forth in F.R.C.P. 16. The Court will assume that you
will be fully prepared to comply with all provisions of Rule 16. You are, therefore, instructed to
obtain authority to enter into stipulations, make admissions, and express evaluations in accordance with
the Rule.

                If the case is not a complex one, in the interest of conserving time and resources for you
and your client, you are invited to call me requesting that the conference be held by telephone. Our office
is equipped to initiate such conference calls, but we are limited to two parties, plus the Judge. If this case
involves more than two attorneys, you may initiate the call.

               This pretrial conference will be continued only in extreme circumstances. If you are unable
to attend, someone from your office who is familiar with this case should attend.

                                                      For the Court,


                                                      /s/ Mark A. Rafferty
                                                      Deputy Clerk to Judge Kelly
                                                      267-299-7319
